I concur in the majority's analysis and disposition of the second assignment of error. I concur in the majority's disposition of the first assignment of error and with the analysis that appellant failed to demonstrate how he was prejudiced by the trial court's action in holding the hearing on appellee's motion and notice for contempt six, rather than seven, days after service of the motion on appellant. My disagreement is with the conclusion that the accelerated hearing date was set by order of the court. The "order" referred to by the appellee does not appear to be signed by the trial judge and I, therefore, would not find it to be a court order in the case sub judice.